 

EXHIBIT 10.26

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT, dated the 1st day of October, 2019, is by
and between PetVivo Holdings, Inc. a Nevada corporation (“Company”), and John
Carruth, an individual having a primary residence at
___________________________________ (“Executive”).

 

RECITALS

 

A. Company wishes to hire and Executive wishes to be employed by the Company in
the capacity of Chief Financial Officer of the Company.

 

B. In consideration of the foregoing premises and the parties’ mutual covenants
and undertakings contained in this Agreement, the Company and Executive agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

Capitalized terms used in the Agreement shall have their defined meaning
throughout the Agreement. The following terms shall have the meanings set forth
below, unless the context clearly requires otherwise.

 

1.1 “Agreement” means this Executive Employment Agreement, as from time to time
amended.

 

1.2 “Base Salary” means the total annual cash/warrant compensation payable on a
regular periodic basis.

 

1.3 “Beneficiary” means the person or persons designated in writing to the
Company by Executive to receive benefits payable after Executive’s death. In the
absence of such designation or in the event that all of the persons so
designated predecease Executive, Beneficiary means the executor, administrator
or personal representative of Executive’s estate.

 

1.4 “Board” means the Board of Directors of the Company.

 

1.5 “Cause” has the meaning set forth at paragraph 4.1 of this Agreement.

 

1.6 “Change in Control” means:

 

  (a) the Company consummates a merger, consolidation, share exchange, division
or other reorganization of the Company with any corporation or entity (other
than an entity owned at least 80% by the Company) in which the Company is not
the surviving entity or 50% of the Company’s then existing Board is replaced; or
        (b) the shareholders of the Company approve an agreement for the sale or
disposition (in one transaction or a series of transactions) of assets of the
Company, the total consideration of which is greater than 51% of the total fair
market value of the Company; or

 

 

 

 

  (c) the shareholders of the Company approve an agreement for the sale or
disposition (in one transaction or a series of transactions) of stock in the
Company, the total sale or disposition of which is greater than 51% of the total
common stock of the Company; or         (d) the Company adopts a plan of
complete liquidation or winding-up of the Company.

 

Such definition shall not include a follow-up Public Offering by Company or
additional equity capital obtained by the Company pursuant to the approval of a
majority of the Board.

 

1.7 “Company” means all of the following, jointly and severally: (a) PetVivo
Holdings, Inc; (b) any Subsidiary; and (c) any Successor.

 

1.8 “Confidential Information” means information that is proprietary to the
Company or proprietary to others and entrusted to the Company, whether or not
trade secrets. Confidential Information includes, but is not limited to,
information relating to business and operating plans and to business as
conducted during Executive’s employment with the Company or anticipated to be
conducted as evidenced by Company documents in existence as of the Date of
Termination, and to past or current or anticipated as evidenced by Company
documents in existence (as of the Date of Termination) products or services.
Confidential Information also includes, without limitation, information
concerning research, development, purchasing, accounting, marketing,
distribution and selling. All information that Executive has a reasonable basis
to consider confidential is Confidential Information, whether or not originated
by Executive and without regard to the manner in which Executive obtains access
to this and any other proprietary information.

 

1.9 “Disability” means the unwillingness or inability of Executive to perform
Executive’s duties under this Agreement because of incapacity due to physical or
mental illness, bodily injury, immediate household family illness or disease for
a period of six (6) months.

 

1.10 “Executive” means John Carruth.

 

1.11 “Financing” means funds raised for the benefit of the Company, whether in
the form of loans, venture capital financing or other investments.

 

1.12 “Inventions” means ideas, developments, improvements and discoveries
related to the business of the Company including the products, methods of use
and methods of manufacture of the Company, which have been identified by
Executive while employed and which the Company elects to pursue, whether or not
such are patentable, copyrightable or protectable under any statutory or
regulatory scheme, and whether or not in writing or reduced to practice.

 

1.13 “Plan” means any bonus or incentive compensation agreement, plan, program,
policy or arrangement sponsored, maintained or contributed to by the Company, to
which the Company is a party or under which employees of the Company are
covered, including, without limitation, any stock option, restricted stock or
any other equity-based compensation plan, annual or long-term incentive plan,
and any employee benefit plan, such as thrift, pension, profit sharing, deferred
compensation, medical, dental, disability, accident, life insurance, automobile
allowance, perquisite, fringe benefit, vacation, sick or parental leave,
severance or relocation plan or policy or any other agreement, plan, program,
policy or arrangement intended to benefit employees or executive officers of the
Company.

 

 

 

 

1.14 “Subsidiary” means any corporation at least a majority of whose securities
having ordinary voting power for the election of directors (other than
securities having such power only by reason of the occurrence of a contingency)
is at the time owned by the Company and/or one or more Subsidiaries.

 

1.15 “Successor” has the meaning set forth at paragraph 8.3(a) of this
Agreement.

 

1.16 “Works of Authorship” means writings, drawings, software, trademarks and
any other works of authorship, whether or not such are copyrightable or can be
trademarked.

 

ARTICLE II.

EMPLOYMENT, DUTIES, AND TERM

 

2.1 Employment. Upon the terms and conditions set forth in this Agreement, the
Company hereby employs Executive, and Executive accepts such employment, as the
Chief Financial Officer of the Company. Except as expressly provided herein,
termination of this Agreement by either party or by mutual agreement of the
parties shall also terminate Executive’s employment by the Company.

 

2.2 Duties. During the term of this Agreement, and excluding any periods of
vacation, sick, disability or other leave to which Executive is entitled,
Executive agrees to devote his full-time attention and time to the business and
affairs of the Company unless other arrangements are approved by the Chief
Financial Officer or the Board of Directors of the Company and, to the extent
necessary to discharge the responsibilities assigned to Executive hereunder, by
the Chief Executive Officer or Board of Directors and under the Company’s
bylaws, as amended from time to time, and to use Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. At the
beginning of employment and for each subsequent year thereafter during the Term
of this Agreement, the Executive and the Board of Directors will prepare a
mutually agreed upon annual performance plan outlining the Executive’s
anticipated tasks, milestones and objectives for the upcoming calendar year
(“Performance Plan”). During the term of this Agreement, it shall not be a
violation of this Agreement for Executive to serve on corporate, civic,
non-profit or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions and manage personal
investments, so long as such activities do not interfere with the performance of
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement or cause harm to the Company. Executive shall comply with the
Company’s policies and procedures provided, that to the extent such policies and
procedures are inconsistent with this Agreement, the provisions of this
Agreement shall control.

 

 

 

 

2.3 Certain Proprietary Information. If Executive possesses any proprietary
information of another person or entity as a result of prior employment or
relationship, Executive shall honor any legal obligation that Executive has with
that person or entity with respect to such proprietary information.

 

2.4 No Conflict. The Executive represents and warrants that Executive is not
party to or subject to any agreement, covenant, understanding, or under any
obligation, contractual or otherwise, to any firm, person or corporation, which
would prevent his employment by the Company or adversely affect his ability to
serve as an executive of the Company, as herein contemplated.

 

2.5 Term. Subject to the provisions of Article IV, the term of employment of
Executive under this Agreement shall commence on the date set forth above and
continue until September 30, 2022 (the “Term”).

 

2.6 Return of Proprietary Property. Executive agrees that all property in
Executive’s possession belonging to Company, including without limitation all
documents, reports, manuals, memoranda, computer print-outs, magnetic and other
media, computers, customer lists, credit cards, keys, identification, products,
access cards, automobiles, inventions, trademarks, copyrights, trade secrets and
all other property relating in any way to the business of the Company are the
exclusive property of the Company, even if Executive authored, created or
assisted in authoring or creating such property. Executive shall return to the
Company all such documents and property immediately upon termination of
employment or at such earlier time as the Company may reasonably request.

 

ARTICLE III.

COMPENSATION, BENEFITS AND EXPENSES

 

3.1 Base Salary. The Company shall pay Executive pay the Base Salary to
Executive in gross bi-monthly payments of Four Thousand One Hundred Sixty-Six
and 67/100 Dollars ($4,166.67) payable on the 15th day and the last day of each
month for the term of this Agreement or until termination. At the Company’s
discretion, it may pay the Base Salary to Executive as cash or warrant for
common stock at 125% of the cash value calculated using the Volume Weighted
Average Price of the common stock of PETVIVO in the last week of the quarter
that Base Salary is accrued. Executive shall be paid a Base Salary at an annual
rate that is not less than One Hundred Thousand Dollars ($100,000.00) or such
higher annual rate as may from time to time be approved by the Board.

 

3.2 Warrant Shares. The Company will grant Executive a warrant providing the
Executive the right to purchase shares of restricted common stock of the
Company. The terms in general will be as follows:

 

(a) the Company will grant Executive a warrant for the purchase of 500,000
shares of the Company’s common stock, with an exercise price of $0.50 per share,
with a term of five years, which shall (if ever) vest as follows:

 



  (1) 33,337 shares at the end of the calendar quarter, beginning October 1,
2019 and ending December 31, 2019, when the warrant has become vested with
respect to 33,337 shares; and

 

 

 

 

  (2) 33,333 shares at the end of each calendar quarter, beginning January 1,
2020 and ending September 30, 2022, when the warrant has become vested with
respect to 366,663 shares; and         (3) 50,000 shares on the date of
completion of the filing and subsequent approval of a Form S-1 Registration
Statement with the U.S. Securities and Exchange Commission (SEC); and        
(4) 50,000 shares on the date of completion of a successful uplist to the
NASDAQ.

 

Such a warrant shall be subject to the terms and conditions as set forth in a
separate warrant agreement to be executed by both parties, a copy of which is
attached hereto as Exhibit A. Stock ownership will also give rise to additional
confidentiality obligations.

 

(b) Annually in the spring commencing in 2021, the Company shall, without
obligation, consider additional option or warrant grants to Executive.

 

3.3 Bonus Compensation. Executive shall be eligible for discretionary cash
and/or equity performance/incentive bonuses that are approved and granted by the
Board of Directors. The Board of Directors will consider such performance-based
bonuses for the Executive on a regular basis, which shall occur at least once
each calendar year.

 

3.4 Benefits. Executive shall be eligible to participate in any and all
executive or employee benefits, including but not limited to any pension, equity
incentive, health, welfare and fringe benefits Company maintains for its
employees of similar tenure and grade, subject to and on a basis consistent with
the terms of each such Plan or program and consistent with executives of similar
tenure or grade.

 

3.5 Paid-Time-Off. Executive shall be entitled to Ten (10) days of paid-time-off
per calendar year for vacation, sick leave and all other personal leave,
exclusive of days where executive’s work for company was accomplished by
executive when out of the office. The time or times at which such paid-time-off
days are to be taken shall be reasonably determined by Executive consistent with
Executive’s duties and obligations under this Agreement. Executive may carry
forward ten (10) paid-time-off days with respect to a calendar year that are
unused as of the last day of such calendar year, with Twenty (20) days to be the
maximum paid-time-off days that Executive shall have in any calendar year,
unless such policy is changed by the Company but never less than Twenty (20) day
maximum per year.

 

3.6 Business Expenses. During the term of Executive’s employment under this
Agreement the Company shall, in accordance with, and to the extent of, its
polices in effect from time to time, bear all reasonable, ordinary and necessary
business expenses incurred by Executive in performing Executive’s duties as an
executive officer of the Company, including, without limitation, all travel and
living expenses while away from home on business in the service of the Company
and entertainment expenses, provided that Executive accounts promptly for such
expense to the Company in the manner reasonably prescribed from time to time by
the Company. For all business expenses related to any action, activity, event or
item that are anticipated to exceed $500, Executive shall submit a written
expense authorization form to the Company for approval prior to incurring any
such business expense.

 

 

 

 

ARTICLE IV.

TERMINATION

 

Notwithstanding any other provision of this Agreement to the contrary or
appearing to be to the contrary, Executive’s employment and this Agreement may
terminate as follows:

 

4.1 Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, the Company shall have the right to immediately terminate the
employment of Executive upon the occurrence of any of the following events
(which events shall constitute “Cause” for termination):

 

(a) Executive shall intentionally commit a material and substantial breach or
violation of any of Executive’s covenants under this Agreement, which breach
continues for a period of ten (10) days following notice thereof from the
Company;

 

(b) Executive shall fail to substantially perform Executive’s duties with the
Company (other than due to incapacity resulting from physical or mental illness,
including care required for physical or mental illness of Executive’s immediate
family) which failure has continued for at least fifteen (15) days following
receipt by Executive of written notice specifying the failure to substantially
perform; or

 

(c) Executive commits, is convicted of, or pleads nolo contendere to a crime
involving dishonest conduct, moral turpitude or relating directly to his duties
as an employee of the Company.

 

(d) Executive shall violate or refuse to obey the lawful and reasonable written
instructions of the Chief Executive Officer, other supervising officer or the
Board of the Company, provided that such instructions are not in violation of
this Agreement or violate any local, state and/or federal laws or regulations;

 

(e) Executive shall become disabled during the Term (Executive shall be deemed
to be disabled if the Executive is eligible to receive disability benefits under
any long-term disability plan the Company may then have in effect, or, if no
such plan is then in effect, Executive shall be deemed to be disabled if
Executive is unable to perform the essential functions of his position with the
Company, with reasonable accommodation, by reason of a physical or mental
infirmity, for a period of ninety (90) consecutive days within any 180-day
period), or if Executive shall die during the Term of this Agreement.

 

If the employment of Executive is terminated pursuant to this Section 4.1, such
termination shall be effective upon the delivery of notice thereof to Executive,
except in the event of the death of Executive, in which case termination shall
be effective immediately upon death, and termination pursuant to subsection
4.1(a) or (b) under circumstances in which Executive is entitled to notice of
breach (or failure) and an opportunity to cure, in which case termination shall
be effective immediately after the notice period if Executive fails to cure the
breach or failure to the reasonable satisfaction of the Company.

 

 

 

 

4.2 Termination by Company for any Other Reason. Notwithstanding anything
contained in this Agreement to the contrary, the Company shall have the right to
terminate the employment of Executive for any reason, including reasons other
than those described in Section 4.1, upon ten (10) days’ notice to Executive.
Such termination shall be effective upon the expiration of such 10-day period.
Company reserves the right to provide pay in lieu of notice for the 10-day
period, conditioned upon the payment is made in cash and not warrant shares.

 

4.3 Return of Property. Upon termination of Executive’s employment for any
reason, be it voluntary or involuntary, Executive shall promptly deliver to the
Company (a) all records, manuals, books, documents, client lists, letters,
reports, data, tables, calculations, prototypes and any and all copies of any of
the foregoing which are the property of the Company or which relate in any way
to the business or practices of the Company, and (b) all other property of the
Company and Confidential Information which in any of these cases are in his
possession or under his control. Executive shall not retain any copies or
summaries of any kind of documents and materials covered by this Paragraph 4.3.

 

4.4 Payment Upon Termination. In the event Executive’s employment with the
Company is terminated, the Company shall continue to pay Executive all Salary
and other payments due under the terms of this Agreement through the date of
termination, including payment for accrued but unused PTO. Termination of
employment shall not affect vested benefits under any employee benefit plans in
which Executive participates. Following termination and if such benefits have
been implemented, Executive shall have the right to continue medical benefits
and life insurance benefits pursuant to COBRA.

 

4.5 Surviving Rights. Notwithstanding the termination of Executive’s employment,
the parties shall be required to carry out any provisions hereof which
contemplate performance subsequent to such termination; and such termination
shall not affect any liability or other obligation which shall have accrued
prior to such termination, including, but not limited to, any liability for loss
or damage on account of a prior default.

 

ARTICLE V.

CONFIDENTIAL INFORMATION

 

5.1 Prohibitions Against Use. Executive will not during or subsequent to the
termination of Executive’s employment under this Agreement use or disclose,
other than in connection with Executive’s employment with the Company, any
Confidential Information to any person not employed by the Company or not
authorized by the Company to receive such Confidential Information, without the
prior written consent of the Company, which consent will not be unreasonably
withheld by the Company. Executive will use reasonable and prudent care to
safeguard and protect and prevent the unauthorized use and disclosure of
Confidential Information. The obligations contained in this paragraph 5.1 will
survive for as long as the Company in its sole judgment considers the
information to be Confidential Information. The obligations under this paragraph
5.1 will not apply to any Confidential Information that is now or becomes
generally available to the public through (i) no fault of Executive or (ii) to
Executive’s disclosure of any Confidential Information required by law or
judicial or administrative process.

 

 

 

 

ARTICLE VI.

NON-COMPETITION

 

6.1 Non-Competition. Subject to paragraph 6.2 and 6.3, Executive agrees that
during the terms of this Agreement and for a period of one (1) year following
termination of employment for any reason, Executive will not, anywhere in the
world, directly or indirectly, alone or as a partner, officer, director,
shareholder or employee of any other firm or entity, engage in any commercial
activity in competition with the Company which activity involves the
development, distribution, sales or marketing of manufactured matrix materials
containing proteins including, but not limited to, collagen-, elastin-, casein-
or fibrin-containing products for any medical application. For purposes of this
paragraph, “shareholder” shall not include beneficial ownership of less than
five percent (5%) of the combined voting power of all issued and outstanding
voting securities of a publicly held corporation whose stock is traded on a
major stock exchange or quoted on NASDAQ.

 

6.2 Covenant Not to Recruit. Executive recognizes that the Company’s workforce
constitutes an important and vital aspect of its business on a world-wide basis.
Executive agrees that for a period of one year following the termination of this
Agreement for any reason whatsoever, he shall not solicit, or assist anyone else
in the solicitation of, any of the Company’s then-current employees to terminate
their employment with the Company and to become employed by any business
enterprise with which the Executive may then be associated, affiliated or
connected.

 

6.3 Judicial Modification. If any of the foregoing covenants are deemed by a
court of competent jurisdiction to be unenforceable because of their scope or
duration, or the area or subject matter covered thereby, the Company and
Executive agree that the court making such determination shall have the power to
reduce or modify the scope, duration, subject matter and/or area of such
covenant to the extent that allows the maximum scope, duration, subject matter
and area permitted by applicable law.

 

ARTICLE VII.

INVENTIONS

 

7.1 Disclosure and Assignment of Inventions and Other Works. Executive shall
promptly disclose to the Company in writing all Inventions and Works of
Authorship which are conceived, made, discovered, written or created by
Executive alone or jointly with another person, group, or entity, whether during
the normal hours of Executive’s employment at the Company or on Executive’s own
time during the term of this Agreement and for one year after termination of
this Agreement. In addition, prior to his employment with the Company, Executive
generated the Inventions and Works of Authorship disclosed on Schedule A to this
Agreement. All disclosures shall be made by Executive to the Company in a
written report setting forth in detail the structures, procedures and
methodology employed and the results achieved.

 

Executive, by signing this Agreement, to the extent that he has the legal right
to do so, hereby assigns and agrees to assign all rights, title and interests to
all such Inventions and Works of Authorship described above and as set forth on
Schedule A to the Company and hereby acknowledges that any and all of said
Inventions and Works of Authorship are the property of the Company.

 

 

 

 

Executive shall give the Company all the assistance it reasonably requires in
order for Company to perfect, protect, and use its rights to Inventions and
Works of Authorship with appropriate compensation if such assistance occurs
following termination of this Agreement. Executive shall sign all such
documents, take all such actions and supply all such actions and supply all such
information that the Company deems necessary or desirable in order to transfer
or record the transfer of Executive’s entire right, title and interest in such
Inventions and Works of Authorship; and in order to enable the Company to obtain
exclusive patent, copyright, or other legal protection for Inventions and Works
of Authorship. The Company shall bear all expenses in this regard.

 

7.2 Notice: Minnesota law exempts from this Agreement “an invention for which no
equipment, supplies, facility or trade secret information of the employer was
used and which was developed entirely on the employee’s own time, and (1) which
does not relate (a) directly to the business of the employer or (b) to the
employer’s actual or demonstrably anticipated research or development, or (2)
which does not result from any work performed by the employee for the employer.”
For purposes of this paragraph, the term “inventions” is acknowledged to include
Works of Authorship.

 

ARTICLE VIII.

GENERAL PROVISIONS

 

8.1 No Adequate Remedy. The parties declare that it is impossible to accurately
measure in money the damages which will accrue to either party by reason of a
failure to perform any of the obligations under this Agreement. Therefore, if
either party shall institute any action or proceeding to enforce the provisions
hereof, other than a claim by Executive for a payment pursuant to paragraph 4.4,
the party against whom such action or proceeding is brought hereby waives the
claim or defense that such party has an adequate remedy at law, and such party
shall not assert in any such action or proceeding the claim or defense that such
party has an adequate remedy at law.

 

8.2 Arbitration. Any claim arising out of or relating to Executive’s employment
with the Company including claims: (1) arising out of termination or discipline
(including constructive discharge) or any denial of promotion; (2) relating to
breach of contract (express or implied); (3) relating to tort; (4) relating to
wages or other compensation due; (5) relating to benefits (except claims under
an employee benefit or pension plan that either (i) specifies that its claims
procedures shall culminate in an arbitration procedure different from this one,
or (ii) is underwritten by a commercial insurer which decides claims; (6)
concerning discrimination disputes (including, but not limited to race, sex,
sexual orientation, religion, national origin, age, marital status, or
disability), including complaints regarding hostile work environment, or other
prohibited discriminatory conduct; and (7) concerning violation of any law,
statute, regulation or ordinance, shall be settled by arbitration administered
by the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

 

 

 

Notwithstanding the above, claims that are not arbitrable are those for
injunctive and/or other equitable relief, including but not limited to those for
unfair competition and the use or disclosure of Confidential Information, as to
which the Executive agrees that the Company may seek and obtain relief from a
court of competent jurisdiction. Claims for workers’ compensation or
unemployment compensation benefits are also excluded from this requirement for
arbitration.

 

The aggrieved party must give written notice to the other party of any claim.
The written notice shall identify and describe the nature of the claims asserted
and the facts upon which such claims are based.

 

Except for such claims listed above which are not arbitrable, for all other
claims this Section 8.2 specifically includes a waiver of the right to a court
trial and a trial by jury.

 

8.3 Successor and Assigns.

 

(a) This Agreement shall be binding upon and inure to the benefit of any
Successor of the Company and any such Successor shall absolutely and
unconditionally assume all of the Company’s obligations hereunder. Upon
Executive’s written request, the Company will seek to have any Successor, by
agreement in form and substance reasonably satisfactory to Executive, assent to
the fulfillment by the Company of their obligations under this Agreement. For
purposes of this Agreement, “Successor” shall mean any corporation, individual,
group, association, partnership, firm, venture, or other entity or person that,
subsequent to the date hereof, succeeds to the actual or practical ability to
control (either immediately or with the passage of time), all or substantially
all of the Company’s business and/or assets, directly or indirectly, by merger,
consolidation, recapitalization, purchase, liquidation, redemption, assignment,
similar corporate transaction, or operation of law, other than an Initial or
follow-up Public Offering by Company or additional equity capital obtained by
the Company pursuant to the approval of a majority of the Board.

 

(b) This Agreement and all rights of Executive hereunder shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
Executive hereunder if Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee or, if there be no
such designee, to Executive’s estate. Executive may not assign this Agreement,
in whole or any part, without the prior written consent of the Company.

 

8.4 Notices. All notices, request and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be personally
delivered or mailed postage prepaid, registered or certified U.S. mail, to any
party at its address set forth on the last page of this Agreement. Either party
may, by notice hereunder, designate a changed address. Any notice hereunder
shall be deemed effectively given and received: (a) if personally delivered,
upon delivery; or (b) if mailed, on the registered date or the date stamped on
the certified mail receipt.

 

8.5 Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

 

 

 

8.6 Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties hereunder, shall be governed by the substantive laws
of the State of Minnesota (without regard to the conflict of laws, rules or
statutes of any jurisdiction), and any and every legal proceeding arising out of
or in connection with this Agreement shall be brought in the appropriate courts
of the State of Minnesota, each of the parties hereby consenting to the
exclusive jurisdiction of said courts for this purpose.

 

8.7 Construction. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

8.8 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise or any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

 

8.9 Modification. This Agreement may not be modified or amended except by a
written instrument signed by the parties hereto.

 

8.10 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior employment agreements or
understandings of the parties hereto, and any and all such prior agreements or
understandings are hereby rescinded by mutual agreement.

 

8.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

8.12 Survival. The parties expressly acknowledge and agree that the provisions
of this Agreement which by their express or implied terms extend beyond the
termination of Executive’s employment hereunder (including, without limitation,
the provisions of paragraph 3.3 (relating to stock options), the provisions of
paragraph 3.4 (relating to benefits), and 4.7 (relating to compensation) or
beyond the termination of this Agreement (including, without limitation, the
provisions of Article V (relating to confidential information) Article VI
(relating to non-competition) and Article VII (relating to Inventions) shall
continue in full force and effect notwithstanding Executive’s termination of
employment hereunder or the termination of this Agreement, respectively.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Executive Employment
Agreement to be duly executed and delivered as of the date first above written.

 

EXECUTIVE   PETVIVO HOLDINGS, INC.       By:   By:   John Carruth     John Lai
Address:       Chief Executive Officer     5251 Edina Industrial Blvd.    
Edina, MN 55439

 

 

 

 